DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 19, 20, and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 19, Song et al. (US Pub. 20040007705) teaches (in figures 1-4) a manufacturing method for a display device comprising a color filter substrate, comprising a common electrode layer (see paragraph 58); and a display panel (shown in figures 1-3), facing the common electrode layer, and disposed opposite to the color filter substrate (see paragraph 56); wherein the display panel further comprises a base substrate (110); scanning lines (121), formed on the base substrate; data lines (171), formed on the base substrate and extending in a second direction intersecting the first direction; and pixel units (areas defined by intersecting adjacent gate and data lines), located at intersections of the scanning lines and the data lines and forming a pixel unit matrix, the pixel units comprising pixel electrodes respectively; wherein the display panel further comprises a electrode wire (133a, 91, and portions of 140 and 180 overlapping 91) is disposed between each of the data line and a pixel unit column of the pixel unit matrix adjacent to the data line, extends in the second direction and is insulated from the data lines and the scanning lines; wherein the common electrode wire comprises two connecting leads (133a) and a spanning structure (91 and portions of 140 and 180 overlapping 91), and the two connecting leads located in a same column are electrically connected by the spanning structure (see figure and paragraph 53); one of the two connecting leads is disposed between two 
Yoon (US Pub. 20070159588) teaches (in figures 6A-6B) forming conductive support columns (155 from Yoon) one side of a color filter substrate provided with the common electrode layer (see figures 5 and 6C); and aligning and laminating the display panel with the color filter substrate, such that first ends of the conductive support columns are electrically connected to the common electrode layer, and the second ends of the conductive support columns opposite to the first ends are electrically connected to the common electrode wire (see figures 5 and 6C and paragraphs 40, 47, and 48 in Yoon).
However the prior art taken alone or in combination fails to teach or fairly suggest a method in which two conductive support columns are respectively located directly above the two via holes” in combination with the other required elements of claim 19. 
Claims 20 and 23 are allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 5 and 6 of applicant’s response, filed 12/29/2021, with respect to claims 1, 4-9, 11-17, and 19-23 have been fully considered and are persuasive. As claims 1, 4-9, 11-17, and 21-22 have been cancelled, the double patenting rejections of claims 1, 4-9, 11-17, and 21-22 and the rejections under 35 U.S.C. 112 of claims 6 and 12 have been withdrawn. As the limitations of claim 8 have been incorporated into claim 19, the objection of claims 19, 20 and 23 has been withdrawn. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871